Citation Nr: 9925662	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
on a direct or presumptive basis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip disorder 
on a secondary basis.  

3.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for left hip surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran, who had active service from September 1979 to 
September 1984, filed her current claim in October 1995.  

Initially, the Board notes that the veteran has a 
reconstructed claims folder with VA medical records dating 
from 1987.  The earliest nonmedical materials of record date 
from 1990 (a copy of an RO rating action) and 1991 (a copy of 
a Board decision).  These two records are the only nonmedical 
records on file dated prior to the veteran's claim in October 
1995.  

This case was developed for appellate review on the issues of 
whether new and material evidence was submitted to reopen a 
claim for a left hip disorder on a secondary basis and 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30.  However, the Board has recharacterized the issues 
for reasons that will be set out below.


REMAND

In his presentation of March 1999, the veteran's 
representative points out that in its decision of September 
1991, the Board denied service connection for a left hip 
disorder solely on a secondary basis.  Thus, service 
connection on a direct or presumptive basis was not addressed 
or considered at that time.  The representative requests 
additional development to address these other theories of 
entitlement prior to further appellate review.  In this 
regard, the Board notes the lack of any documentation in the 
reconstructed claims folder that these alternate theories of 
entitlement had previously been considered and denied by 
appropriate authority or that notice had been provided to the 
veteran.  Accordingly, the Board concurs with the 
representative's view that additional development should be 
undertaken.  

The Board also notes that the RO used a now invalid legal 
standard in reaching its determination that new and material 
evidence had not been submitted to reopen the claim for 
secondary service connection.  In this regard, the Board 
notes that in September 1998, the Court of Appeals for the 
Federal Circuit struck down the legal test which required 
that in order for newly submitted evidence to be considered 
material, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The Federal Circuit 
found that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  The provisions of 38 C.F.R. § 
3.156(a), provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran is entitled to 
have her submissions considered under the "new and 
material" standard as stated in 38 C.F.R. § 3.156(a).  See 
Hodge.  

In view of the foregoing, the temporary total rating issue, 
which is intertwined with the service-connection issues, will 
be held in abeyance pending the completion of the requested 
development.

Finally, in light of the loss of the veteran's original 
claims folder and the dearth of evidence pertinent to her 
claims in the reconstructed folder, the Board is of the 
opinion that a further attempt to locate the original claims 
folder or to obtain additional records for the reconstructed 
folder should be undertaken.  Accordingly, the case is being 
remanded for the following action:

1.  The RO should institute another 
search for the veteran's original claims 
folder.  The RO should also request that 
the veteran furnish copies of any service 
or post-service materials pertinent to 
her claims that she may have in her 
possession.  She should also be asked to 
furnish a list of any pertinent post-
service treatment, both VA and private, 
she may have received for her left hip 
disorder to include the dates of 
treatment, treating providers and 
treating facilities.  She should be asked 
to furnish appropriate releases for any 
listed treatment, and the RO should 
attempt to obtain any records so 
identified.  Any additional development 
suggested by the materials received 
should be undertaken by the RO.  

2.  Thereafter, the RO should consider de 
novo the veteran's claim for direct or 
presumptive service connection for her 
left hip disorder.  The RO should also 
consider her attempt to reopen the claim 
for service connection on a secondary 
basis solely under the provisions of 38 
C.F.R. § 3.156(a) as set out in Hodge.  

If any of the benefits sought on appeal remain denied, the 
veteran and her representative should be furnished a 
supplemental statement of the case containing a recitation of 
the evidence and the laws and regulations pertinent to her 
claims.  They should be given an adequate opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no further action until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


